DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2021, 07/20/2021, and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,294,837 in view of Goldrian US Patent No. 5,742,798.
The claims 1, 10 and 16, of the instant application claimed a method and a system for controlling delays to calibrate communications between a first device and a second device. But, the claims 1, 10 and 16 differ in that they further recite that “writing and reading of the timing value occur within a same data row of the bus”. However, Goldrian teaches writing and reading of timing bit pattern occur within a same data row of the bus (see figure 2 and 3, reading and writing is over the same data line). Therefore, it would have been obvious to execute reading and writing of the timing value within a same data row of the bus. The motivation is to save power and resources by reading and writing using only one data row for both reading and writing. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 2-9, 11-15, and 17-20 are found with minor variations in the recitation of patents claims 1-15.

Instant Application (17/068,766)
Patent 11,294,837
Claim 1: a method comprising:
controlling a bus to facilitate communications between a plurality of devices, wherein the communications are synchronized based, at least in part, on a time-multiplexed clock and data protocol;
Claim 1: a method for controlling a bus to facilitate communications between a plurality of devices, wherein the communications are synchronized based at least in part on a time-multiplexed clock and data protocol, comprising:
writing, by a first device, a first read timing value to the bus;

initializing the bus to a first value using a first device;
reading, by the first device, a second read timing value associated with the first read timing value written to the bus,
receiving at the first device a second value on the bus from a second device; and
wherein the writing and reading occur within a same data row of the bus; and
(Obvious in view of Patent No. 5,742,798 as explained above)
determining a read timing associated with the first device based, at least in part, on the first and second read timing values, wherein the read timing associated with the first device is configured to control a read delay of the first device to calibrate communications on the bus from the first device to the first device.

transmitting a response to the second device based at least in part on whether the first value is different from the second value, the response configured to control a delay of the second device to calibrate communications on the bus from the second device,



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 10-11, 13-15, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldrian US Patent No. 5,742,798.

Regarding claim 1, Godrian teaches a method comprising:
controlling a bus to facilitate communications between a plurality of devices (see figure 2, bus 212-213 for communication between chip A and chip B), wherein the communications are synchronized based, at least in part, on a time-multiplexed clock and data protocol (see col 3 ln 35-38, the adjustment of the variable clock delay on chip allows to synchronize chip clock A and B with respect to each other);
writing, by a first device, a first read timing value to the bus (see figure 7A step 701 and figure 6 step 601, see col 5 ln 19-24, Chip A starts by sending a predefined data bit sequence to chip B (601) … The bit sequence that was sent by chip A (801) suffers a wiring delay before it arrives at chip B (DATA A, 802));
reading, by the first device, a second read timing value associated with the first read timing value written to the bus (steps 603-604, In step (603) the received data bit sequence, the signal DATA A RCV (804), is immediately sent back from chip B to chip A…  DATA B (805) is the signal that arrives at the input of chip A), wherein the writing and reading occur within a same data row of the bus (see figure 2 and 3, reading and writing is over the same data line); and
determining a read timing associated with the first device based, at least in part, on the first and second read timing values (see figure 7A step 702, col 5 ln 52-57, Chip A, which has initiated sending back and forth the initial bit pattern, detects the number of clock A cycles that have passed until the signal has been received again. This number of clock cycles n(real) is compared to a given number of cycles n(ideal) that the signal is expected to travel (702)), wherein the read timing associated with the first device is configured to control a read delay of the first device to calibrate communications on the bus from the first device to the first device (see col 5 ln 65-col 6 ln 2, The value of clock delay A when this occurs, A1, is stored (713). Thus, it has been possible to determine one borderline of the range of possible delay values where the system's data transmission behaviour starts to get worse).

Regarding claim 2, Goldrian further teaches writing, by a second device, a first write timing value to the bus (see figure 7A step 716 and figure 6A step 601);
reading, by the first device, a second write timing value associated with the first write timing value written to the bus, wherein the writing and reading of the first and second write timing values occur within a same data row of the bus (figure 6A step 602 also see col 6 ln 6-7, chip B sends a bit pattern to chip A, which is received by chip A); and
writing, by the first device, a response to the second device based, at least in part, on the second write timing value (figure 6A step 603-604, also see col 6 ln 6-7, chip B sends a bit pattern to chip A, which is received by chip A and returned to chip B (716)), wherein the response is configured to control a write delay of the second device to calibrate communications on the bus from the second device to the first device (see figure 7A step 718).

Regarding claim 4, Goldrian further teaches writing, by the second device, a third read timing value to the bus; reading, by the first device, a fourth read timing value associated with the third read timing value written to the bus, wherein the writing and reading of the third and fourth read timing values occur within a same data row of the bus; determining a read timing associated with the first device based, at least in part, on the third and fourth read timing values, wherein the read timing associated with the first device is configured to control a read delay of the first device to calibrate communications on the bus from the second device to the first device (see figure 7A, the sending and calibrating 710-712 are repeated with different time delay, see col 5 ln 60-65, Chip A now starts incrementing its clock delay A by adding one elementary delay to the delay chain (710). Again, the procedure of FIG. 6 is carried out (711). The steps (710) and (711) are repeated until the number of cycles the signal needs for travelling from chip A to chip B and back is not equal to n(ideal) any more (712)).

Regarding claim 5, Godrian further teaches writing, by the first or second device, a third write timing value to the bus; reading, by the second device, a fourth write timing value associated with the third write timing value written to the bus, wherein the writing and reading occur within a same data row of the bus; and determining a write timing associated with the second device based, at least in part, on the third and fourth write timing values, wherein the write timing associated with the second device is configured to control a write delay of the second device to calibrate communications on the bus from the first device to other devices coupled to the bus (see figure 7A, the sending and calibrating 715-717 are repeated with different time delay, see col 6 ln 3-11, the initiative is transferred to chip B which now starts incrementing its clock delay B by adding one extra elementary delay (715). Next, chip B sends a bit pattern to chip A, which is received by chip A and returned to chip B (716). The number of clock B cycles that the signal has spent for travelling from B to A and back, n(real), is compared to the expected travel time n(ideal) in step (717). As long as they are equal, step (715) and (716) are repeated).

Regarding claim 8, Goldrian further teaches writing, by the first device, a first write timing value to the bus (see figure 7A step 701 and figure 6 step 601, see col 5 ln 19-24, Chip A starts by sending a predefined data bit sequence to chip B (601) … The bit sequence that was sent by chip A (801) suffers a wiring delay before it arrives at chip B (DATA A, 802));
reading, by the first device, a second write timing value associated with the first write timing value written to the bus (steps 603-604, In step (603) the received data bit sequence, the signal DATA A RCV (804), is immediately sent back from chip B to chip A…  DATA B (805) is the signal that arrives at the input of chip A), wherein the writing and reading occur within a same data row of the bus (see figure 2 and 3, reading and writing is over the same data line); and
determining a write timing associated with the first device based, at least in part, on the first and second write timing values (see figure 7A step 702, col 5 ln 52-57, Chip A, which has initiated sending back and forth the initial bit pattern, detects the number of clock A cycles that have passed until the signal has been received again. This number of clock cycles n(real) is compared to a given number of cycles n(ideal) that the signal is expected to travel (702)), wherein the write timing associated with the first device is configured to control a write delay of the first device to calibrate communications on the bus from the first device to the first device (see col 5 ln 65-col 6 ln 2, The value of clock delay A when this occurs, A1, is stored (713). Thus, it has been possible to determine one borderline of the range of possible delay values where the system's data transmission behaviour starts to get worse).

Regarding claim 10, Goldrian teaches a system comprising: 
a first device communicably coupled to a bus (see figure 2, bus 212-213 for communication between chip A and chip B) configured to support synchronized communications between a plurality of devices based, at least in part, on a time-multiplexed clock and data protocol (see col 3 ln 35-38, the adjustment of the variable clock delay on chip allows to synchronize chip clock A and B with respect to each other), wherein the first device is configured to: 
write a first read timing value to the bus (see figure 7A step 701 and figure 6 step 601, see col 5 ln 19-24, Chip A starts by sending a predefined data bit sequence to chip B (601) … The bit sequence that was sent by chip A (801) suffers a wiring delay before it arrives at chip B (DATA A, 802)); 
read a second read timing value associated with the first read timing value (steps 603-604, In step (603) the received data bit sequence, the signal DATA A RCV (804), is immediately sent back from chip B to chip A…  DATA B (805) is the signal that arrives at the input of chip A), wherein the writing and reading occur within a same data row of the bus (see figure 2 and 3, reading and writing is over the same data line); and 
determine a read timing associated with the first device based, at least in part, on the first and second read timing values (see figure 7A step 702, col 5 ln 52-57, Chip A, which has initiated sending back and forth the initial bit pattern, detects the number of clock A cycles that have passed until the signal has been received again. This number of clock cycles n(real) is compared to a given number of cycles n(ideal) that the signal is expected to travel (702)), wherein the read timing associated with the first device is configured to control a read delay of the first device to calibrate communications on the bus from the first device to the first device (see col 5 ln 65-col 6 ln 2, The value of clock delay A when this occurs, A1, is stored (713). Thus, it has been possible to determine one borderline of the range of possible delay values where the system's data transmission behaviour starts to get worse).

Regarding claim 11, and 13-14, please refer to the rejection of claims 2, and 4-5 since the claimed subject matter is substantially similar.

Regarding claim 15, Goldrian further teaches the first device is configured to: estimate the read delay of the first device; and  adjust the read delay of the first device to cause a fluctuation of the second read timing value read by the first device (see figure 7A, the sending and calibrating 710-712 are repeated with different time delay, see col 5 ln 60-65, Chip A now starts incrementing its clock delay A by adding one elementary delay to the delay chain (710). Again, the procedure of FIG. 6 is carried out (711). The steps (710) and (711) are repeated until the number of cycles the signal needs for travelling from chip A to chip B and back is not equal to n(ideal) any more (712)).

Regarding claim 16, Goldrian teaches a system comprising:
a first device communicably coupled to a bus (see figure 2, bus 212-213 for communication between chip A and chip B) configured to support synchronized communications between a plurality of devices based, at least in part, on a time-multiplexed clock and data protocol (see col 3 ln 35-38, the adjustment of the variable clock delay on chip allows to synchronize chip clock A and B with respect to each other); and
a second device communicably coupled to the bus (see figure 2, chip B), wherein the second device is configured to:
write a first write timing value to the bus (see figure 7A step 716 and figure 6A step 601);
read a response generated by the first device based, at least in part, on a second write timing value associated with the first write timing value written to the bus (figure 6A, step 603-604); and
control a write delay of the second device based, at least in part, on the response generated by the first device, to calibrate communications on the bus from the second device to the first device (see figure 7A, step 718, delay B value B1 is stored in step (718)).

Regarding claim 17, Goldrian further teaches the first device is configured to:
write a first read timing value to the bus (see figure 7A step 701 and figure 6 step 601);
read a second read timing value associated with the first read timing value, wherein the writing and reading occur within a same data row of the bus (see figure 6A, step 603-604);
determine a read timing associated with the first device based, at least in part, on the first and second read timing values (see figure 7A step 713, see col 5 ln 65-col 6 ln 2, The value of clock delay A when this occurs, A1, is stored (713)),
write a third write timing value to the bus (see figure 7A, the sending and calibrating 710-712 are repeated with different time delay);
read a fourth write timing value associated with the third read timing value, wherein the writing and reading the third and fourth writing values occur within a same data row of the bus (repeating step 603-604 above); and
determine a write timing associated with the first device based, at least in part, on the first and second read timing values, wherein the read and write timings associated with the first device are configured to control read and write delays of the first device to calibrate communications on the bus from the first device to the first device (see figure 7A, step 718, delay B value B1 is stored in step (718)).

Regarding claim 19 and 20, please refer to the rejection of claims 4 and 5 since the claimed subject matter is substantially similar.

Allowable Subject Matter
Claims 3, 6-7, 9, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) upon filling and acceptance of a Terminal Disclaimer to overcome the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 12 and 18, the known prior arts fail to teach and/or fairly suggest delay adjustment of a third device is performed over the first and the second devices in combination with other limitation found in the independent claims 1, 10, and 16.
Regarding claim 6, the known prior arts fail to teach and/or fairly suggest  providing a first settling mode to obtain an estimate of a correct write delay position using first delay steps during an initial correction; providing a second settling mode to obtain a more precise write delay position for a final adjustment of the write delay, wherein the second settling mode employs second delay steps that are smaller than the first delay steps and settles slower than the first settling mode; and switching between the first and second settling modes based, at least in part, on multiple read write timing values by: switching to the first settling mode when there has not been a change in the second write timing value over a preselected number of reads; and switching to the second settling mode when there have been one or more changes in second write timing value over the preselected number of reads in combination with other limitation found in the independent claim 1.
Regarding claim 7, the known prior arts fail to teach and/or fairly suggest providing an adaptive mode with multiple adaption speeds; determining whether the second write timing value being read is equal to a previous second write timing value and selectively increasing the adaption speed up to a certain upper limit; and determining whether the second write timing value being read is different than the previous second write timing value and selectively decreasing the adaption speed to a certain lower limit in combination with other limitation found in the independent claim 1.
Regarding claims 9, the known prior arts fail to teach and/or fairly suggest adjusting an average of the second read timing value read from the bus to have a probability between zero and one; and adjusting the read delay of the first device to avoid reading back a same value in combination with other limitation found in the independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pei et al US publication US 20160028576 discloses a coarse timing method for a communication system including calculating timing metric values for received signal samples and calculating average timing metric values based on previous timing metric values
Higuchi US publication US 20020105933 discloses internode synchronizing device and method based on the variation in the time of arrival, including calculating a predicted value of the time of arrival of a data frame to be received next


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184